Exhibit 10.2
SECOND AMENDED AND RESTATED REVOLVING NOTE

      $40,000,000   June 8, 2011

FOR VALUE RECEIVED, the undersigned, PMC COMMERCIAL TRUST, a real estate
investment trust organized under the laws of the State of Texas (“PMC”),
irrevocably and unconditionally promises to pay to the order of JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, a national banking association with its office in
Dallas, Texas (“Lender”, and together with each subsequent holder hereof,
“Payee”), at the principal banking office of Administrative Agent (hereinafter
referenced) at 2200 Ross Avenue, Dallas, Texas 75201, (i) the principal amount
of FORTY MILLION AND NO/100 DOLLARS ($40,000,000) (or such lesser amount as
shall equal the aggregate unpaid principal amount of all Borrowings made by
Lender to PMC pursuant to the Credit Agreement hereinafter referenced), on the
dates and in the principal amounts provided for in the Credit Agreement, and
(ii) interest on the unpaid principal amount of each such Borrowing from time to
time remaining outstanding and unpaid from the date of each such Borrowing until
it shall be paid in full, at the rates per annum and on the dates provided for
in the Credit Agreement.
All capitalized terms used herein and not otherwise defined herein shall have
the same meaning and effect as used and defined in that certain Amended and
Restated Credit Agreement dated as of December 28, 2010 (as amended and
otherwise modified, and in effect, the “Credit Agreement”), by and among PMC,
First Western, certain Lenders, and JPMorgan Chase Bank, National Association,
as Administrative Agent for those Lenders. Reference is hereby made to the
Credit Agreement for all intents and purposes.
This Note is a “Revolving Note” executed by PMC and is referred to in, governed
by, and subject to, and is entitled to the benefits of, the terms and provisions
of the Credit Agreement as therein stated and referenced. Reference is hereby
made to the Credit Agreement for a statement of the agreements, rights,
remedies, benefits and obligations of Payee and the covenants, agreements,
rights, duties and obligations of PMC in relation hereto, including provisions
for acceleration of the maturity hereof, interest rate and amount limitations
and voluntary and mandatory prepayments hereon; but this reference to the Credit
Agreement, or any provision thereof, shall not affect or impair the irrevocable,
absolute and unconditional obligation of PMC to pay principal of, and interest
on, this Note when due. Unless the maturity of this Note shall have sooner
occurred, the outstanding principal balance of this Note and all accrued and
unpaid interest thereon shall be finally and fully payable on the Termination
Date.
The date, amount, Type, and interest rate of each Borrowing made by Lender to
PMC, and each payment made on account of the principal thereof, and accrued
interest thereon, shall be recorded by Payee on its books and records, and prior
to any transfer of this Note, endorsed by Payee on a schedule attached hereto or
any continuation thereof; and all recordations and endorsements made by Payee
shall, absent manifest error, be conclusive of all such matters and binding on
all Persons. Payee’s failure to make or error in making any such recordations or
endorsements shall not diminish, reduce or relieve PMC’s obligation to pay
(i) all Borrowings made by Lender and then outstanding and (ii) all accrued and
earned interest on the amounts thereof from time to time outstanding and unpaid,
pursuant to this Note.

 

 



--------------------------------------------------------------------------------



 



Upon the occurrence of an Event of Default, this Note may be declared to be, or
shall become, forthwith due, and immediately payable in the manner, upon the
conditions (if any) and with the effect, provided for and referred to in the
Credit Agreement.
If this Note is placed in the hands of an attorney for collection (whether or
not any proceeding is filed in connection therewith), or collected through suit,
the Bankruptcy Court or any other judicial proceeding, PMC irrevocably and
unconditionally agrees to pay all costs, expenses and fees incurred by Payee,
including reasonable attorneys’ fees and expenses, and any assessed court and
related costs, in addition to all other amounts owing hereunder.
PMC and all sureties, endorsers, guarantors and other Persons ever liable for
the payment of any sums payable on this Note, jointly and severally, waive
notice, demand, notice of presentment, presentment, presentment for payment,
demand for payment, non-payment, notice of dishonor, dishonor, notice of intent
to accelerate maturity, notice of acceleration of maturity, notice of intent to
demand, protest, notice of protest, grace and all formalities and other notices
of any and every kind, and filing of suit or diligence in collecting this Note
or enforcing (in whole or part) any security or guaranty now or hereafter for
the payment of this Note, and consent and agree to any partial or full
substitution, exchange or release of any such security or guaranty or the
partial or full release of any Person primarily or secondarily liable hereon,
and consent and agree that it will not be necessary for any holder hereof, in
order to enforce payment by it of this Note to first institute suit or exhaust
its remedies against PMC or any other Persons liable herefor, or to enforce it
rights against any such security herefor or guarantor or any other Person with
respect hereto, and consent to any or all extensions, increases or renewals or
postponements, modifications or rearrangements of time or payment of this Note
or any other indulgence with respect hereto, without notice thereof to, or
consent thereto from, any of them.
Each of PMC and Payee hereby agrees that Chapter 346 of the Texas Finance Code,
as amended, shall not apply to this Note or the loan transaction evidenced by,
and referred to in, the Credit Agreement in any manner, including without
limitation, to any account or arrangement evidenced or created by, or provided
for in, this Note or the Credit Agreement.
This Note (including its validity, enforceability and interpretation) shall be
governed by, and construed in accordance with, the laws of the State of Texas
(without regard to conflict of law principles) and, to the extent controlling,
federal laws of the United States of America. This Note has been executed,
delivered and accepted and is payable at, Dallas, Dallas County, Texas.
THIS NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

 



--------------------------------------------------------------------------------



 



The indebtedness evidenced by this Note is given in amendment, restatement,
extension and modification (but not in extinguishment or novation) of the
indebtedness evidenced by that certain Revolving Note dated February 29, 2004 in
the original principal amount of $40,000,000 executed by PMC and payable to the
order of Payee, and that certain Amended and Restated Revolving Note dated
December 18, 2010 in the original principal amount of $30,000,000 executed by
PMC and payable to the order of Payee.
[Remainder of Page Intentionally Left Blank]

 

 



--------------------------------------------------------------------------------



 



            PMC COMMERCIAL TRUST
      By:   /s/ Barry Berlin         Name:   Barry N. Berlin        Title:  
Executive Vice President &
Chief Financial Officer     

 

 